Title: To John Adams from Jonathan Sewall, 13 February 1760
From: Sewall, Jonathan
To: Adams, John


     
      My Friend
      Charlestown 13th. Feby. 1760
     
     In my last, if I rightly remember, I joined with you in your panegyric on the superior Rewards which ancient Rome proposed to Application and Study, and in your Satyre on those despicable praemia, which we, whose Lot it is to live in the infant State of a new World, can rationally expect. But perhaps we have both been too hasty in our Conclusions; possibly, if we peirce through the Glare of false Glory, too too apt to dazzle and deceive the intellectual Eye; if, in Order to the forming a just Estimate, we secrete the genuine from the imaginary Rewards, we may find the Difference much less than at first Sight we are apt to concieve. For, let us, if you please my Friend, consider what was the palm for which the roman Orator ran? It was, the plaudit of a people, at that Time, sunk into a most shameful Effeminacy of Manners, governed by a Spirit of Faction and Licentiousness, to which this Father of his Country, at length fell himself a Sacrifice;—It was, the highest Post of Honour in that august Empire which hath since fallen an easy prey to Goths, Visigoths, Vandals and other barbarous and uncivilised Nations of the North;—It was to be the first Man in that Roma Aeterna, which, but for the Names of Brutus, Caesar, Cicero, Cataline, and a few other Patriots, Tyrants, Orators and Conspirators, which have been perpetuated by the Eminence of their Owners and their respective Employments, had been long since buried in eternal Oblivion.
     To be caress’d, applauded and deify’d by Roman Citizens, to be raised to the highest Honours which Rome, the Mistress of the World, could give, are Rewards, it must be confessed, in their Nature more dazzling and, to an unthinking Mind, more captivating and alluring to the Toils of indefatigable Study and close thinking; and in these, it will be acknowledged, Cicero had greatly the Advantage of us. But are these the most striking? Are there not others, which we, as well as Cicero, have in prospect, infinitely superiour, in their Nature, more refined, more lasting? What think you my Friend of the inward pleasure and Satisfaction which the human Mind receiveth from the Acquisition of Knowledge? What, of rational Delight which the benevolent Man experienceth in the Capacity and Oportunity of doing Good to his fellow Men? What, of the Heart-felt Joy which the Man of Virtue overflows with in relieving and supporting distressed Innocence and Goodness, and in detecting and punishing insolent Vice?
     But Cicero’s Name has been handed down thro’ many Ages with Admiration and Applause; so may yours. “Worth makes the Man,” form’s the Character, and perpetuates his Memory: Cicero is not revered because he was Rome’s Consul; had his Orations been deliverd in the little Senate of Lillybaeum or Syracuse, yet still they would have been esteemed as they are, by all Men of Learning, and perhaps would have perpetuated the Names of Lillybaeum and Syracuse, for many Ages after they shall now be forgotten, and had A——n lived in Rome, it is more than probable we should never have heard his Name. It is not the Place where a Man lives, nor his Titles of Honour in that Place, which will procure him Esteem with succeeding Generations, tho perhaps, for the present it may command the outward Respect of the unthinking Mob for the most part dazzled with the Parade and Pomp of Nobility. But if in the Estimation of the World, a Man’s Worth riseth in proportion to the Greatness of his Country, who knows but in future Ages, when New England shall have risen to its’ intended Grandeur, it shall be as carefully recorded among the Registers of the Leterati, that Adams flourishd in the second Century after the Exode of its first Settlers from Great Brittain, as it is now, that Cicero was born in the Six-Hundred-&-Forty-Seventh Year after the Building of Rome?
     A Man by Will gives his Negro his Liberty, and leave’s him a Legacy. The Executor consents that the Negro shall be free, but refuseth to give Bond to the Selectmen to indemnify the Town against any Charge for his Support, in Case he should become poor, (without which, by the Province Law he is not manumitted) or to pay him the Legacy.
     Quer. Can he recover the Legacy, and how?
     I have just observed that in your last you desire me to say something toward discouraging you from removing to Providence, and you say any Thing will do. At present I only say, you will do well enough where you are. I will explain my self and add something farther, in some future Letter. I have not Time to enlarge now, for which, I believe, you will not be inconsolably grieved. So, to put you out of pain—I am, Your hearty Friend,
     
      Jonath. Sewall
     
     
      P.S. I hope you’ll write me soon, I think you are scrupulously exact in writing only in turn.
     
     
     
      P.P.S. I am now going thro Co. Litt. again, and I suppose you are likewise. If you make any new Observations as you go along, or if any Questions arise in your Mind, it may possibly be of mutual Advantage to communicate them. I shall do the same. This may in some measure answer the End of reading him together, which I am persuaded would be eminently beneficial, at least to,
     
     J.S.
    